PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/615,183
Filing Date: November 20, 2019 
Appellant(s): Stuart D. Spencer ET AL.



__________________
Michael Dryja, Reg. No. 39,662
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 02/12/2021 appealing from the Office action mailed 10/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-8 and 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakane (US PAT. No. 7,995,769, B2) in view of Jimenez (US PG. Pub. 2013/0098987 A1).
For completeness, the rejection, as set forth in the Final Office Action, dated 10/13/2020, is duplicated below.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 3-8 and 16-26 are pending in this application.  
	Claims 1, 3-7 are currently amended.

	Claims 8 is original.

	Claims 2, 9-15 is cancelled.

	Claims 16-26 are newly added.


Response to Arguments
Applicant’s arguments, see Remarks, filed 08/28/2020, with respect to claims 1-15 Interpreted under 35 U.S.C 112(f) have been fully considered and are persuasive.  The 35 U.S.C 112(f) claim interpretation of claims 1-15 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 08/28/2020, with respect to claims 1-15 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) claim rejection of claims 1-15 has been withdrawn. 

5.	Regarding Applicant’s Argument (pages 5-10):	
Applicant’s arguments with respect to amended claim limitation(s) of claims 1, 3-7 and new claims 16-26 have been considered but are moot because the arguments are addressed by the newly cited Jimenez (US PG. Pub. 2013/0098987 A1) reference explained in the body of rejection below.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 3-8 and 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakane (US PAT. No. 7,995,769, B2) in view of Jimenez (US PG. Pub. 2013/0098987 A1).
	
Referring to Claim 1, Nakane teaches a device (See Nakane, Fig. 1, Image Forming Apparatus 1) comprising: 
a housing (See Nakane, Fig. 1, Body/Housing of Image Forming Apparatus 1);
imaging hardware disposed within the housing (See Nakane, Fig. 1, Col. 3 lines 42-56, A latent image is formed on the photoconductor drum 4. A toner image of the latent image is formed by a developing portion 5. A transfer material P disposed in a cassette 6 is conveyed to a transfer and separation portion 8 via a conveying path 7. The toner image is transferred to the transfer material P by the transfer and separation portion 8. The transfer material P to which the toner image is transferred is conveyed to a fixing apparatus 10 by a conveying portion 9. After fixing the toner image, the transfer material P is discharged out of the image forming apparatus 1);
a speaker (See Nakane, Fig. 3, Speaker 24) disposed within the housing (See Nakane, Fig. 3-4, Col. 5 lines 24-26, The speaker 24 is provided at the outlet of the second duct 15b of the exhaust duct 15 (i.e. which is inside the body of the image forming apparatus 1)); and
an enclosure (See Nakane, Fig. 3, Exhaust Duct 15 including ANC System 15) disposed within the housing between the imaging hardware and the speaker and in which the speaker is mounted (See Nakane, Figs. 3 and 5, Col. lines 11-16, FIG. 5 is a cross-sectional view of the exhaust duct 15 and an electric block diagram of the ANC system 17. The ANC system 17 includes the speaker 24 and other sound devices and is mounted onto the Exhaust Duct 15 as illustrated in Fig. 3), the enclosure configured to acoustically separate the speaker from the imaging hardware to reduce effects caused by the speaker (See Nakane, Figs. 3 and 5, Col. 5 lines 5-10, The ANC system (active sound reduction system) 17 is disposed in the second duct 15b. The ANC system 17 absorbs noises such as the sound generated from the ozone exhausting fan 13 and the driving sound generated in the image forming apparatus 1 which are emitted from the second duct 15b to the outside of the image forming apparatus 1.).

Nakane fails to explicitly teach comprising a printer and/or scanner.
	
However, Jimenez teaches comprising a printer and/or scanner (See Jimenez, Fig. 3, Printer (6) and Scanner (12) Sect. [0029]-[0030] and Claim 8, the multi-communications assisted portable terminal, comprising: a printer (6) and a high-resolution image scanner (12)).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate comprising a printer and/or scanner. The motivation for doing so would have been to incorporate a high resolution image scanner through which it is possible to capture images, as well as to read one and two dimension codes, bet capture, etc (See Sect. [0015] of the Jimenez reference).  Therefore, it would have been obvious to combine Nakane and Jimenenz to obtain the invention as specified in claim 1.

Referring to Claim 3, the combination of Nakane in view of Jimenez teaches the device of claim 1 (See Nakane, Fig. 1, Image Forming Apparatus 1).

Nakane fails to explicitly teach wherein the imaging hardware comprises the printer or the scanner portion includes at least one of a printer, scanner or copier.

However, Jimenez teaches wherein the imaging hardware comprises the printer or the scanner portion includes at least one of a printer, scanner or copier (See Jimenez, Fig. 3, Printer (6) and Scanner (12) Sect. [0029]-[0030] and Claim 8, the multi-communications assisted portable terminal, comprising: a printer (6) that allows for 58 and 80 mm width rolls with capacity to print EAN 128 of 28-digit codes and a high-resolution image scanner (12) which enables the capture of images, as well as reading one and two dimension codes).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the imaging hardware comprises the printer or the scanner portion includes at least one of a printer, scanner or copier. The motivation for doing so would have been to incorporate a high resolution image scanner through which it is possible to capture images, as well as to read one and two dimension codes, bet capture, etc (See Sect. [0015] of the Jimenez reference).  Therefore, it would have been obvious to combine Nakane and Jimenenz to obtain the invention as specified in claim 3.

	Referring to Claim 4, the combination of Nakane in view of Jimenez teaches the device of claim 1 (See Nakane, Fig. 1, Image Forming Apparatus 1).

Nakane fails to explicitly teach wherein the imaging hardware comprises the printer and the scanner portion includes a multifunction imaging portion, the multifunction imaging portion including at least two of a printer, scanner or copier.

However, Jimenez teaches wherein the imaging hardware comprises the printer and the scanner portion includes a multifunction imaging portion (See Jimenez, Fig. 3, Printer (6) and Scanner (12), Claims 8 and 15, A multi-communications assisted portable terminal, comprising: a case (26); and a microprocessor (1), a power supply (2), a communication module (3), a keypad (4), a screen (5), a printer (6), banking card reader (7), a joystick (8), contextual operation keys (9), a built-in antenna, connectors for an USB port, an external antenna (22), an wireless local area network (WIFI, 23), an global position system (GPS, 24), an Ethernet (27), and Bluetooth (25), an image scanner (12) of 1.3 MPx, an audio circuit (16), and a speaker (17) housed by the case), the multifunction imaging portion including at least two of a printer, scanner or copier (See Jimenez, Fig. 3, Printer (6) and Scanner (12) Sect. [0029]-[0030], The printer (6) has a 80 mm paper roll, that allows for 58 and 80 mm width rolls with capacity to print EAN 128 of 28-digit codes, its cover (10) being assisted by means of a locking mechanism by pressing the release button (11), which prevents the accidental opening of said cover, as it happens in the conventional terminals…the device incorporates a high-resolution image scanner (12), of 1.3 MPx or higher, which enables the capture of images, as well as reading one and two dimension codes.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the imaging hardware comprises the printer and the scanner portion includes a multifunction imaging portion, the multifunction imaging portion including at least two of a printer, scanner or copier. The motivation for doing so would have been to incorporate a high resolution image scanner through which it is possible to capture images, as well as to read one and two dimension codes, bet capture, etc (See Sect. [0015] of the Jimenez reference).  Therefore, it would have been obvious to combine Nakane and Jimenenz to obtain the invention as specified in claim 4.
	
Referring to Claim 5, the combination of Nakane in view of Jimenez teaches the device of claim 1 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the enclosure is configured to acoustically separate the speaker from the imaging hardware via ribs formed on a surface (See Nakane Fig. 4A, Embodied on Second Duct 15b) of the enclosure facing the speaker audio portion includes at least one speaker (See Nakane, Figs. 3-4, Col. 5 lines 24-30, The secondary sound source speaker 24 which is provided at the outlet of the second duct 15b of the exhaust duct 15 outputs sounds in opposite phase to noises. A speaker cover 24a is provided surrounding the secondary sound source speaker 24. The speaker cover 24a is formed so that the output of the secondary sound source speaker 24 is directed to the second duct 15b.).

	Referring to Claim 6, the combination of Nakane in view of Jimenez teaches the device of claim 1 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the enclosure is configured to acoustically separate the speaker from the imaging hardware via a textured surface (See Nakane Fig. 4A, Embodied on Exhaust Duct 15) of the enclosure facing the speaker the at least one acoustic isolation feature includes at least one of a rib or a textured surface (See Nakane, Col. 4 lines 65-67 and Col. 5 lines 1-3, A sound-absorbing material (absorbing unit,) which absorbs sounds is disposed in the exhaust duct 15 (the first duct 15a and the second duct 15b) reduces the sounds passing through the inside of the exhaust duct 15. The sound-absorbing material is effective in reducing a high frequency sound with a frequency of 2 kHz or more.).
	
Referring to Claim 7, the combination of Nakane in view of Jimenez teaches the device of claim 1 (See Nakane, Fig. 1, Image Forming Apparatus 1).

Nakane fails to explicitly teach wherein the audio portion includes further comprising:
a wireless interface to couple the audio portion to receive audio from a user device for output by the speaker.

However, Jimenez teaches wherein the audio portion (See Jimenez, Fig. 3, Audio Circuit 16) includes further comprising:
a wireless interface (See Jimenez, Fig. 3, WiFi (23)) to couple the audio portion to receive audio from a user device for output by the speaker (See Jimenez, Fig. 3, Sect. [0018], Claim 8, claim 15, As for the wireless media, it is envisaged that the device incorporates GSM/GPRS technology, GPS, WIFI, Bluetooth, and LAN/Ethernet…. wherein an wireless local area network (WIFI, 23), an global position system (GPS, 24), an Ethernet (27), and Bluetooth (25), an image scanner (12) of 1.3 MPx, an audio circuit (16), and a speaker (17) housed by the case).  

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the audio portion includes further comprising: a wireless interface to couple the audio portion to receive audio from a user device for output by the speaker. The motivation for doing so would have been to incorporate a high resolution image scanner through which it is possible to capture images, as well as to read one and two dimension codes, bet capture, etc (See Sect. [0015] of the Jimenez reference).  Therefore, it would have been obvious to combine Nakane and Jimenenz to obtain the invention as specified in claim 7.
	
Referring to Claim 8, the combination of Nakane in view of Jimenez teaches the device of claim 7 (See Nakane, Fig. 1, Image Forming Apparatus 1)

Nakane fails to explicitly teach wherein the wireless interface includes a Bluetooth module.

However, Jimenez teaches wherein the wireless interface includes a Bluetooth module (See Jimenenz, Fig. 4, Bluetooth 25, Sect. [0018], [0035] and claim 8, As for the wireless/wired media, it is envisaged that the device incorporates GSM/GPRS technology, GPS, WIFI, Bluetooth, and LAN/Ethernet.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the wireless interface includes a Bluetooth module. The motivation for doing so would have been to incorporate a high resolution image scanner through which it is possible to capture images, as well as to read one and two dimension codes, bet capture, etc (See Sect. [0015] of the Jimenez reference).  Therefore, it would have been obvious to combine Nakane and Jimenenz to obtain the invention as specified in claim 8.
	
Referring to Claim 16, the combination of Nakane in view of Jimenez teaches the device of claim 1 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the enclosure (See Nakane, Fig. 3, Exhaust Duct 15 including ANC System 15) comprises: 
a lower portion (See Nakane, Fig. 3, opening portion 15d);
an upper portion securably fastened to the lower portion (See Nakane, Figs. 4A-4B, Col. 4 lines 55-58, The channel of the air flown into the exhaust duct 15 by the ozone exhausting fan 13 is changed in the direction of arrow by the partition plates 15c disposed in the second duct 15b and the air is finally discharged from the opening portion 15d.); and
a cavity defined between the lower and upper portions within which the speaker is disposed (See Nakane, Col. 6 lines 18-26, An error channel compensating filter: C (29) has a characteristic of the transmission from the secondary sound source speaker 24 to the error microphone 25. In order to synchronize the timing of the detected signals of the control microphone 18 with the timing of the detected signals of the error microphone 25, arithmetic processing is performed in the LMS arithmetic operation portion 28 and the error channel compensating filter 29 adjusts the sounds emitted from the secondary sound source speaker 24.).

	Referring to Claim 17, the combination of Nakane in view of Jimenez teaches the device of claim 1 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the enclosure (See Nakane, Fig. 3, Exhaust Duct 15 including ANC System 15) further comprises:
a frame (See Nakane, Fig. 3, opening portion (outlet) 15d)  securably fastened to the housing and with which the lower portion is integrally formed (See Nakane, Fig. 3, Col. 4 lines 14-16, An opening portion (outlet) 15d of the exhaust duct 15 is disposed at the rear and undersurface of the image forming apparatus).

	Referring to Claim 18, the combination of Nakane in view of Jimenez teaches the device of claim 17 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the frame defines a slot between the lower portion and the housing (See Nakane, Fig. 4, Col. 4 lines 35-38, The second duct 15b has a zigzag shape which is formed by projecting partition plates 15c alternately from right and left side faces of the second duct 15b between the ozone exhausting fan 13 and the opening portion 15d.).

	Referring to Claim 19, the combination of Nakane in view of Jimenez teaches the device of claim 18 (See Nakane, Fig. 1, Image Forming Apparatus 1), further comprising:
a top cover (See Nakane. Fig. 5, Speaker Cover 24a) removably placed on the frame to cover the enclosure, the top cover having a slot corresponding to and in alignment with the slot of the frame (See Nakane, Col. 5 lines 26-30, A speaker cover 24a is provided surrounding the secondary sound source speaker 24. The speaker cover 24a is formed so that the output of the secondary sound source speaker 24 is directed to the second duct 15b.).

	Referring to Claim 20, the combination of Nakane in view of Jimenez teaches the device of claim 16 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the enclosure (See Nakane, Fig. 3, Exhaust Duct 15 including ANC System 15) further comprises:
ribs (See Nakane Fig. 4A, Embodied on Second Duct 15b) formed on a surface of the lower portion to acoustically separate the speaker from the imaging hardware (See Nakane, Figs. 3-4, Col. 5 lines 24-30, The secondary sound source speaker 24 which is provided at the outlet of the second duct 15b of the exhaust duct 15 outputs sounds in opposite phase to noises. A speaker cover 24a is provided surrounding the secondary sound source speaker 24. The speaker cover 24a is formed so that the output of the secondary sound source speaker 24 is directed to the second duct 15b.).

	Referring to Claim 21, the combination of Nakane in view of Jimenez teaches the device of claim 20 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the surface of the lower portion is textured to further acoustically separate the speaker from the imaging hardware (See Nakane, Fig. 4A, Col. 5 lines 24-30, The secondary sound source speaker 24 which is provided at the outlet of the second duct 15b of the exhaust duct 15 outputs sounds in opposite phase to noises. A speaker cover 24a is provided surrounding the secondary sound source speaker 24. The speaker cover 24a is formed so that the output of the secondary sound source speaker 24 is directed to the second duct 15b.).

Referring to Claim 22, the combination of Nakane in view of Jimenez teaches the device of claim 16 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the upper portion has a surface that is textured to acoustically separate the speaker from the imaging hardware (See Col. 4 lines 39-51, The exhaust duct 15 is a sound-transmitting channel in which the noise in the image forming apparatus can be transmitted to the outside of the image forming apparatus. The second duct 15b of the exhaust duct 15 has a shape which satisfies the relation of L.gtoreq.S.times.T. In the equation, L is the length of a channel from a control microphone 18 to a secondary sound source speaker 24, T is the time from when the sounds (noises) is collected by the control microphone 18 till when the sound is outputted by the secondary sound source speaker 24, and S is the sound speed. Here, the channel length of the second duct 15b of the exhaust duct 15 is longer than the linear distance between the inlet and the outlet which are connected by the partition plates 15c.).

	Referring to Claim 23, the combination of Nakane in view of Jimenez teaches the device of claim 22 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the enclosure (See Nakane, Fig. 3, Exhaust Duct 15 including ANC System 15) further comprises:
ribs formed on the surface of the upper portion to further acoustically separate the speaker from the imaging hardware (See Col. 4 lines 39-51, The exhaust duct 15 is a sound-transmitting channel in which the noise in the image forming apparatus can be transmitted to the outside of the image forming apparatus. The second duct 15b of the exhaust duct 15 has a shape which satisfies the relation of L.gtoreq.S.times.T. In the equation, L is the length of a channel from a control microphone 18 to a secondary sound source speaker 24, T is the time from when the sounds (noises) is collected by the control microphone 18 till when the sound is outputted by the secondary sound source speaker 24, and S is the sound speed. Here, the channel length of the second duct 15b of the exhaust duct 15 is longer than the linear distance between the inlet and the outlet which are connected by the partition plates 15c.).

	Referring to Claim 24, the combination of Nakane in view of Jimenez teaches the device of claim 16 (See Nakane, Fig. 1, Image Forming Apparatus 1), 

Nakane fails to explicitly teach further comprising: 
a wireless interface mounted in the enclosure.

However, Jimenez teaches further comprising: 
a wireless interface mounted in the enclosure (See Jimenenz, Fig. 4, Wifi 23, Sect. [0018], [0035] and claim 8, As for the wireless/wired media, it is envisaged that the device incorporates GSM/GPRS technology, GPS, WIFI, Bluetooth, and LAN/Ethernet.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate further comprising: a wireless interface mounted in the enclosure. The motivation for doing so would have been to incorporate a high resolution image scanner through which it is possible to capture images, as well as to read one and two dimension codes, bet capture, etc (See Sect. [0015] of the Jimenez reference).  Therefore, it would have been obvious to combine Nakane and Jimenenz to obtain the invention as specified in claim 24.

	Referring to Claim 25, the combination of Nakane in view of Jimenez teaches the device of claim 1 (See Nakane, Fig. 1, Image Forming Apparatus 1), further comprising:
a passive radiator disposed within the housing and mounted to the enclosure (See Nakane, Fig. 3, Col. 4 lines 65-67 and Col. 5 lines 1-3, A sound-absorbing material (absorbing unit, not shown) which absorbs sounds is disposed in the exhaust duct 15 (the first duct 15a and the second duct 15b) reduces the sounds passing through the inside of the exhaust duct 15. The sound-absorbing material is effective in reducing a high frequency sound with a frequency of 2 kHz or more.), wherein the enclosure is configured to acoustically separate the passive radiator from the imaging hardware to reduce effects caused by the passive radiator (See Nakane, Fig. 3, Col. 5 lines 5-10, The ANC system (active sound reduction system) 17 is disposed in the second duct 15b. The ANC system 17 absorbs noises such as the sound generated from the ozone exhausting fan 13 and the driving sound generated in the image forming apparatus 1 which are emitted from the second duct 15b to the outside of the image forming apparatus 1.).
	
Referring to Claim 26, the combination of Nakane in view of Jimenez teaches the device of claim 25 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the speaker is a first speaker (See Nakane, Fig. 3, Speaker 24), the device further comprising:
a second speaker (See Nakane, Fig. 3, Control Microphone 18) disposed within the housing and mounted to the enclosure, the passive radiator positioned between the first and second speakers (See Nakane, Fig. 3, Col. 5 lines 37-47, the control microphone 18 is provided at the inlet side of the second duct 15b and the secondary sound source speaker 24 is provided at the outlet side of the second duct 15b. The second duct 15b has a zigzag shape which is formed by projecting partition plates 15c alternately from right and left side faces of the second duct 15b. Therefore, the length of the sound-transmitting channel from the control microphone 18 to the secondary sound source speaker 24 is longer than the linear distance between the control microphone 18 and the secondary sound source speaker 24 because of the zigzag shape of the second duct 15b.), 
wherein the enclosure is configured to acoustically separate the second speaker from the imaging hardware to reduce effects caused by the second speaker (See Nakane, Fig. 3, Col. 5 lines 48-52 and lines 66-67 and Col. 6 lines 1-2, The length of the sound-transmitting channel from the control microphone 18 to the secondary sound source speaker 24 is lengthened by the partition plates 15c and thus the relation of L.gtoreq.S.times.T is easily satisfied even when the high-speed and expensive arithmetical element is not used…sounds in opposite phase to the sound detected by the control microphone 18 are emitted into the second duct 15b by the secondary sound source speaker 24 and the sounds in the second duct 15b are canceled by sound interference.).

(2) Response to Argument
The appellant discloses the following arguments throughout the appeal brief. 

Applicant’s Argument 1:
First ground of rejection as to independent claim 1

Applicant respectfully submits that the Examiner’s rejection of claim 1 under 35 USC 103 as being unpatentable over Nakane in view of Jimenez is clearly erroneous. Claim 1 recites a housing in which imaging hardware, a speaker, and an enclosure are disposed. The imaging hardware includes a printer and/or a scanner. The enclosure is disposed within the housing between the imaging hardware and the speaker, and the speaker is mounted in the enclosure. The enclosure is configured to acoustically separate the speaker from the imaging hardware to reduce effects caused by the speaker.

The Examiner has relied upon Nakane in deprecating all the claim language of claim 1, except for the recited printer and/or scanner, upon which Jimenez has been relied as deprecating (final action, p. 5). However, the Examiner’s reliance upon Nakane in particular is erroneous.

Nakane shows a printing device (FIG. 1). The printer includes a secondary sound source speaker 24 and an exhaust duct 15 (FIGs. 3, 4A, 4B), which the office action states respectively correspond to the claimed speaker and duct. The duct 15 is a sound-transmitting channel that transmits noise to outside of the printing device; the secondary sound source speaker 24 outputs sound in opposite phase to noises detected by a microphone 18 within the duct 15 to lessen the transmitted noise (col. 4,11. 39-51; col. 5,11. 18-32).

However, the duct 15 of Nakane is not an enclosure in which the speaker 24 is mounted. Rather, the speaker is mounted on the duct 15, which is readily apparent in FIGs. 3and 5 (see also, col. 2, 11. 59-60: the speaker is provided at the outside of the apparatus). Jimenez does not resolve this deficiency of Nakane. The applied art in combination therefore fails to teach a speaker mounted in an enclosure, in contradistinction to the claim language. Therefore, for just this reason, the rejection of claim 1 over Nakane in view of Jimenez is clearly erroneous.

Examiner Response to Argument 1:

Regarding applicant’s first argument above. The Examiner respectfully disagrees. 


Note: The Office Action (dated: 10/13/2020) teaches the enclosure is made up of both the “Exhaust Duct 15” and “ANC System 17” shown in Figs. 3 and 5 of Nakane. 

Hence, applicant’s argument against the enclosure is incorrect since it fails to state that the enclosure is made up of both the Exhaust Duct 15 (See Nakane, Figs. 3-5) and ANC System 17 (See Nakane, Fig. 5) and relys solely on the Exhaust Duct 15 ‘alone’ as the teaching of the enclosure.

Additionally, as illustrated in Figures 3 and 5 of Nakane below; though the speaker 24 protrudes to the exterior of the imaging device, the speaker 24 is attached within the Exhaust Duct 15 (See Fig. 5 of Nakane), wherein the Exhaust Duct 15 is an enclosure (by definition) that flows within the imaging device as required by the claim. 

    PNG
    media_image2.png
    808
    673
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    660
    911
    media_image3.png
    Greyscale

Examiner also notes that claim 1 never states that the speaker cannot protrude to the outside of the imaging device. Claim 1 only states “a speaker disposed within the housing”.  As illustrated in Fig. 3, the Exhaust Duct is in fact within the housing of the Exhaust Duct 15 as required by the claim.  Though the speaker 24 which is attached to the inside of the hollow Exhaust duct 15 (i.e. enclosure) and protrudes to the outside of the imaging device as applicant argues, this construction still satisfies the language of independent claim 1.  Therefore, the prior arts of Nakane in view of Jimenez teaches the limitations of claim 1.
 
Applicant’s Argument 2:

“…Applicant’s further argues that, the duct 15 of Nakane does not acoustically separate the speaker 24 from the printing device to reduce the effects caused by the speaker 24. The duct 15 does not reduce the effects of the speaker 24, but rather transmits the sound from the speaker 24. If the speaker 24’s effects were instead reduced, this would mean that the detected noise in the duct would not be effectively cancelled by the oppositely phased sound from the speaker 24, rendering Nakane’s speaker unsuitable for the its intended purpose… Nakane therefore fails to teach an enclosure that reduces effects caused by the speaker, in contradistinction to the language of claim 1….”

Examiner Response to Argument 2:

Regarding applicant’s second argument above. The Examiner respectfully disagrees.

Nakane teaches in Col. 4 lines 65-67 and Col. 5 lines 1-3: The exhaust duct 15 (the first duct 15a and the second duct 15b) ‘which makes up part of the enclosure in question’ includes a sound-absorbing material (absorbing unit, not shown) which absorbs sounds disposed in the exhaust duct 15 and reduces the sounds passing through the inside of the exhaust duct 15.  The sound-absorbing material is effective in reducing a high frequency sound with a frequency of 2 kHz or more. That is, the sound absorbing material of the exhaust 15 absorbs unwanted and unnecessary sounds and noises from connected sound devices such as speaker 24 from entering the exhaust duct and/or the image forming apparatus 1 as a whole.
 
Additionally, Nakane teaches in Col. 5 lines 4-10: The ANC system 17 (See Nakane, Fig. 5), which makes up the second part of the enclosure, is an active sound reduction system 17 and is disposed in the second duct 15b.  The ANC system 17 absorbs noises such as the sound generated from the ozone exhausting fan 13 and the driving sound generated in the image forming apparatus 1 which are emitted from the second duct 15b to the outside of the image forming apparatus 1.

Therefore, based on the explanations provided above, the prior art of Nakane teaches the exhaust duct 15 and the ANC System 17 both comprise noise reducing elements for reducing the sounds passing through the inside of the exhaust duct 15 caused elements such as the speaker 24 and/or other various connected noise bearing elements from potentially entering into and adversely affecting the image forming apparatus 1.

Applicant’s Argument 3:

“Applicant’s argue that the applied art in combination does not teach a passive radiator disposed within the housing and mounted to the enclosure, where the enclosure is configured to acoustically separate the passive radiator from the imaging hardware to reduce effects caused by the passive radiator. The Examiner states that Nakane teaches a passive radiator insofar as it describes “a sound absorbing material . . . which absorbs sounds” and “reduces the sounds passing through the inside of the exhaust duct” (final office action, p. 17, relying upon Nakane, col. 4, 1. 65, through col. 5, 1. 3). However, a sound-absorbing material is not a passive radiator and is the antithesis of a passive radiator, in that such a material absorbs sounds, instead of resonating at a tuned frequency to create sound like a passive radiator does.
Jimenez does not resolve this deficiency of Nakane. Therefore, the rejection of claim 25 is clearly erroneous.

Examiner Response to Argument 3:

Regarding applicant’s third argument above. The Examiner respectfully disagrees.

Nakane teaches in Col. 5 lines 1-3: The sound absorbing material embodied within the duct 15 which is used as a “passive radiator” at a tuned frequency of 2kHz in order to reduce the effects caused by the speaker 24 on the duct 15. In addition, the duct is a hollow tube as shown in the figures above which indeed resonates the sound passing through at a tuned frequency as required by the claim. Therefore, the combination of Naknae in view of Jimenez teaches the limitations of claim 25 as required.
Applicant’s Argument 4:

“Claim 26 recites that the device further comprises a second speaker disposed within the housing and mounted to the enclosure, where the passive radiator is positioned between the first and second speakers, and where the enclosure is configured to acoustically separate the second speaker from the imaging hardware to reduce effects caused by the second speaker. The Examiner states that Nakane teaches a second speaker insofar as it describes a microphone 18 (final office action, p. 18). However, a microphone is not a speaker. A microphone detects or records sound, whereas a speaker outputs sound. Therefore, the rejection is erroneous.”

“NEW GROUNDS OF REJECTION.”

	Nakane teaches of speaker 24 having sound reducing capabilities through use of absorbing materials within the Exhaust Duct 15 and use of the ANC system 17. However, Nakane also teaches that the Exhaust Duct itself can be used a sound outputting device (See Nakane, Figs. 3 and 5, Exhaust Duct 15, Col. 4 lines 39-41, The exhaust duct 15 is a sound-transmitting channel in which the noise in the image forming apparatus can be transmitted to the outside of the image forming apparatus.). Therefore, the Exhaust Duct 15 will be considered as a second speaker for the new grounds of rejection of claim 26 below.

Referring to Claim 26, the combination of Nakane in view of Jimenez teaches the device of claim 25 (See Nakane, Fig. 1, Image Forming Apparatus 1), wherein the speaker is a first speaker (See Nakane, Fig. 3, Speaker 24), the device further comprising:

a second speaker (See Nakane, Figs. 3 and 5, Exhaust Duct 15, Col. 4 lines 39-41, The exhaust duct 15 is a sound-transmitting channel in which the noise in the image forming apparatus can be transmitted to the outside of the image forming apparatus.) disposed within the housing and mounted to the enclosure (See Nakane, Col. 4 lines 31-38, the exhaust duct 15 has two channels of a first duct 15a and a second duct 15b.  The first duct 15a has a straight shape (straight-line channel) which is formed at a linear distance from the fixed heat-exhausting fan 14 to the opening portion 15d.  The second duct 15b has a zigzag shape which is formed by projecting partition plates 15c alternately from right and left side faces of the second duct 15b between the ozone exhausting fan 13 and the opening portion 15d.), the passive radiator positioned between the first and second speakers (See Nakane, Fig. 3, Col. 5 lines 24-30, The secondary sound source speaker 24 which is provided at the outlet of the second duct 15b of the exhaust duct 15 outputs sounds in opposite phase to noises.  A speaker cover 24a is provided surrounding the secondary sound source speaker 24.  The speaker cover 24a is formed so that the output of the secondary sound source speaker 24 is directed to the second duct 15b.), 
wherein the enclosure is configured to acoustically separate the second speaker from the imaging hardware to reduce effects caused by the second speaker (See Nakane, Fig. 3, Col. 5 lines 48-52 and lines 66-67 and Col. 6 lines 1-2, The length of the sound-transmitting channel from the control microphone 18 to the secondary sound source speaker 24 is lengthened by the partition plates 15c and thus the relation of L.gtoreq.S.times.T is easily satisfied even when the high-speed and expensive arithmetical element is not used…sounds in opposite phase to the sound detected by the control microphone 18 are emitted into the second duct 15b by the secondary sound source speaker 24 and the sounds in the second duct 15b are canceled by sound interference.).
	
                                     
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DARRYL DOTTIN/
Examiner, Art Unit 2673

Conferees:
/BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674                                                                                                                                                                                                        
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) .